DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2021 has been entered.
Response to Amendment
This action is in response to Applicant’s amendment and Request for Continued Examination filed 27 January 2021.
The amendment filed 27 January 2021 does not place the application in condition for allowance.
Status of Claims
Claims 1, 3, 9, 12, 14, and 16 were amended in the amendment filed 27 January 2021.
Claim 21 was cancelled in the amendment filed 27 January 2021.
Claims 1-18 and 20 are pending before the Office and currently examined.
Specification
The amendment filed 12 February 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall newly submitted ¶¶ 0001 and 0128-0131 contain subject matter not previously disclosed and discussed in detail below. Amended ¶ 0001 adds a claim of foreign priority to foreign document KR 10-2020-0015059. The Examiner notes the filing date of KR 10-2020-0015059 indicated in ¶ 0001 is 07 February 2020, which is after the instant filing date of 05 February 2020. A claim of priority cannot be to an application filed after the instant application, as the claim of foreign priority is not filed prior to the instant application. Amended ¶¶ 0128-0131 adds significant content to the disclosure of the instant application. However, per MPEP 2163.07 II., “a claim of foreign priority does not serve to incorporate the content of the priority document in the application” and thus “applicant may not rely on the disclosure of that document to support correction of an error in the pending U.S. application”. Thus, the newly added material of the broadly recited range of sizes of the first through hole arrangement region, the specific electrical breakdown at high AC voltage (¶ 0128), the specific description of virtual lines (¶ 0129) along with description of bent regions, columns and rows, and path and terminal arrangement (¶¶ 0129-0131) are not supported by the original disclosure of the instant application as they were not described in the specification filed on the filing date of the instant application. Should applicant desire to claim the benefit of the filing date of the prior application and foreign applications, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. to file a continuation-in-part (CIP) application.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 9 recite the limitations “an area of the first hole arrangement region, which does not include any of the plurality of first electrodes, is four times or more than an area of one of the plurality of first electrodes” (claim 1) and “eight times or more than the area of one of the plurality of first electrodes” (claim 9). Applicant points to at least Figs. 7 and 12 of the instant specification to support this limitation. However, there is no basis in the specification of the relative sizing of the first through hole arrangement region relative to the size of a first electrode(s). It is well-established that drawings in patent applications are not of precise proportions or to scale, and cannot be relied upon for establishing relative dimensions of different components if the specification is silent to the issue (see MPEP 608.02 and 2125 II.). See also Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, arguendo, that Figs. 7-12 are relied upon as being to scale, the drawings themselves only provide support for the specific ratios shown, i.e. the first hole arrangement region being four times larger than an area of one of the first electrodes, but does not provide support for the claimed range, i.e. ratios other than 4 or 8 times, e.g. 5 times, 7 times, 10 times, 20 times, 200 times, etc. Thus, the limitation as written is not supported by the original specification and constitutes new matter.
Claims 2-18 and 20 are rejected as being dependent upon, or incorporating the features of, rejected claim 1.
Claim 3 recites the limitation of “an insulating insertion member disposed in a wall surface of the second through hole” (lines 2-3). The closest support the Examiner could find for this limitation is Fig. 13 and the original specification at ¶¶ 0129-0134. This section details an insulating insertion member (410) is disposed surrounding a wall surface (S) of the second through hole, but does not disclose the insulating insertion member being within or part of the wall surface, as presented claimed. Thus, the limitation is not supported by the original specification. For purposes of examination, the Examiner will interpret the limitation as the insulating insertion member within the second through hole, as shown in Applicant’s Fig. 13. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “an insulating insertion member disposed in a wall surface of the second through hole”. In view of Applicant’s specification at Fig. 13, it is unclear how the insulating insertion member (denoted as “410”) is “in” a wall surface of the second through hole as the through hole is defined around the insulating member (see through hole line denoted with “S” in Fig. 13). Clarification is required. For purposes of examination, the Examiner will interpret the limitation as having an insulating insertion member disposed in the second through-hole, shown in Fig. 13.
Claims 4-8, 10, and 16 are rejected as being dependent upon rejected claim 3, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim 16 recites the limitation "the second hole arrangement space" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends the limitation recite “the second hole arrangement region”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al. JP Publication 2010-021241-A; hereinafter “Kamimura”).
Regarding claims 1 and 9, Kamimura teaches a thermoelectric module (abstract, ¶ 0001; Figs. 1-3) comprising: 
a first metal substrate including a first through-hole (heat exchanger 32 made of metal, corresponding to the claimed “first metal substrate”, and including a first through hole 32c; ¶¶ 0023-0024); 
a first insulating layer disposed on the first metal substrate (insulating layer 32b, corresponding to the claimed “first insulating layer”; ¶¶ 0023 and 0026); 
a first electrode part disposed on the first insulating layer and including a plurality of first electrodes (electrodes 21b in Fig. 2, corresponding to the claimed “plurality of first electrodes’; ¶ 0026); 
a plurality of thermoelectric legs disposed on the first electrode part (see thermoelectric elements, i.e. 21p, 21n, in Fig. 2; ¶ 0026); 

 a second insulating layer disposed on the second electrode part (see insulating layer 31b, corresponding to the claimed “second insulating layer”; ¶ 0022); and 
a second metal substrate disposed on the second insulating layer and including a second through-hole (heat exchanger 31 made of metal, corresponding to the claimed “second metal substrate”, and including second through hole 31c shown in Fig. 2; ¶ 0022); 
wherein the first metal substrate includes an effective region in which the first electrode part is disposed and a peripheral region formed outside the effective region (see effective region denoted as R in Fig. 3 and peripheral region outside the dotted line present on both substrates 32, 31; ¶¶ 0041-0042), 
the second metal substrate includes an effective region in which the second electrode part is disposed and a peripheral region formed outside the effective region (see corresponding region R in second substrate 31 in Figs. 2-3), 
the first through-hole is disposed in the effective region of the first metal substrate (see Fig. 2 showing aligned holes 31c/32c, and also see Fig. 3a showing through hole 31c within effective region R. Thus first through-hole is additionally within R), 
the first through-hole and the second through-hole are formed at positions corresponding to each other (see Fig. 2 and ¶¶ 0023-0024), 
the first metal substrate includes a first hole arrangement region which does not include any of the plurality of first electrodes (see Fig. 3a showing spacing around the through hole 31c 
The Examiner notes that the drawing of Fig. 3a appears to include the feature of the area of the first hole arrangement region, which does not include any of the plurality of first electrodes, being four times or more than an area of one of the plurality of first electrodes (see the spacing in Fig. 3a where at least 4 electrodes 21 denoted in dotted lines would fit, akin to Applicant’s Figs. 7 and 8). Furthermore, the Examiner notes that Kamimura further teaches the placement density of the thermoelectric elements (and thus the electrodes) can be varied to allow for different heat exchange efficiencies at different positions, such as an object having a temperature gradient to suppress the gradient (¶¶ 0042-0043), establishing the density of elements as a result effective variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacing of thermoelectric elements and their electrodes in order to determine a desired spacing and density for the elements based upon their application, as taught above by Kamimura, and arrive upon the claimed range of the first area of the first hole arrangement region being four times or more, or eight times or more, than an area of one of the first electrodes, as recited in instant claims 1 and 9, using nothing more than routine experimentation to determine an optimal density of thermoelectric elements and their electrodes. The court has held that absent In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP §2144.05. Also, In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP §2144.05 I. 
Regarding claim 2, Kamimura further teaches a diameter of the first through-hole differs from a diameter of the second through-hole to correspond to the first through-hole (see different size diameters of the first through hole 32c compared to second through hole 31c in Fig. 2). 
Regarding claim 20, Kamimura teaches a power generation apparatus comprising the thermoelectric module according to claim 1 (see above and Figs. 2-3; ¶ 0002), and a cooling unit connected to the first metal substrate of the thermoelectric module (see heat dissipation fins 32d connected to substrate 32; Fig. 2, ¶¶ 0023 and 0025) including a through-hole (see Fig. 2), wherein the through-hole of the cooling unit is formed at a position corresponding to the first through-hole (Fig. 2), and a coupling member is disposed on the through-hole of the cooling unit (see fastening member 40 in Fig. 2).
Claims 3-8, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura as applied to claim 2 above, and further in view of Itakura (US 5,865,031; hereinafter “Itakura”).

Itakura teaches thermoelectric devices (abstract; Figs. 3-4). Itakura teaches that a radiator includes a through hole for placement of a fastening member (see screw 24 in Fig. 3; col. 4, ll. 5-13), and that the through hole is filled with silicon rubber (25) to provide an airtight sealing (col. 4, ll. 5-13).
The devices of Kamimura and Itakura are analogous references in the field of thermoelectric devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kamimura and include a silicon rubber sealing element in the fastener through hole in order to provide an airtight sealing, as taught by Itakura above. As the fastening member of Kamimura is located in an analogous manner with the head of the fastening member in the second through hole (31c; see Fig. 2), the modification would necessarily result in the insulating insertion member disposed in the second through hole and the wall surface, as interpreted in light of the rejection under 35 USC §112(b) above.
Regarding claim 4, modified Kamimura teaches the thermoelectric module of claim 3, and further teaches the diameter of the first through-hole is smaller than the diameter of the second through-hole (see relative diameters of 32c/31c in Fig. 2).  
Regarding claim 5, modified Kamimura teaches the thermoelectric module of claim 4, and further teaches a coupling member disposed among the first through-hole, the second 
Regarding claim 6, modified Kamimura teaches the thermoelectric module of claim 5, and further teaches the first insulating layer includes a resin and an inorganic filler (¶ 0023).  
Regarding claim 7, modified Kamimura teaches the thermoelectric module of claim 6, and further teaches the resin includes at least one of an epoxy resin and a silicon resin (¶ 0023), and the inorganic filler includes a compound of at least one of aluminum, silicon and boron (¶ 0023).  
Regarding claim 8, modified Kamimura teaches the thermoelectric module of claim 7, and wherein the first metal substrate includes another first hole arrangement region (see e.g. hole areas/regions for holes in Kamimura Fig. 3b).
Regarding claims 10 and 11, Kamimura and modified Kamimura teach the thermoelectric module of claims 1 and 5, and further teaches the diameter of the second through-hole is 1.1 to 2.0 times the diameter of the first through- hole (see larger through hole 31c in second substrate; see MPEP §2144.05 I.).  
Regarding claim 12, modified Kamimura teaches the thermoelectric module of claim 11, and further teaches a third through-hole formed in the peripheral region of the first metal substrate (see pin insertion holes 301a in Fig. 3b outside the effective region R; ¶¶ 0045-0046. It would have been obvious to use the pin insertion holes of the adjacent embodiment of Fig. 3b for easy determination of positions, taught by Kamimura; see Boston Scientific Scimed, Inc. V. Cordis Corp., Fed Cir, 2008-1073, 1/15/2009 which holds combining elements disclosed in adjacent embodiments in the same prior art reference requires no inventive leap).  

Regarding claims 17-18, modified Kamimura teaches a third insulating layer disposed between the first metal substrate and the first insulating layer (it would have been obvious to one of ordinary skill in the art to include additional insulating layer between the first insulating layer and the metal substrate as an additional insulating layer amounts to duplication of parts to achieve the same purpose of insulation; the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 124 USPQ 378, 380 (CCPA 1960). Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8; see MPEP 2144.04 VI. B) and including a resin and an inorganic filler (¶ 0023), wherein the first insulating layer and the third insulating layer include same materials (¶ 0023).  
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura and Itakura as applied to claim 12 above, and further in view of Chu (US PG Publication 2012/0132242 A1; hereinafter “Chu”).

Chu teaches thermoelectric modules (abstract); Chu teaches heat flux is increased by from a larger end to a smaller surface at the opposite end, resulting in quick concentration of heat flux at the smaller area (¶ 0032 and Fig. 2C).
The devices of modified Kamimura and Chu are analogous references in the field of thermoelectric modules. The Examiner notes the only difference between the claimed invention and the prior art is the relative sizing of the substrates, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Kamimura and form the first substrate to be larger than the second substrate depending on which side is the hot side and which side is the cold side, in order to concentrate heat flux at the smaller surface, as taught above by Chu. The modification would necessarily result in the claimed substrate size configuration, and overlapping the claimed range, as one of ordinary skill in the art would recognize different sizes would create different heat flux rates, as taught above by Chu (see ¶¶ 0032, 0035, and 0037; see MPEP 2144.05 I.).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kamimura, Itakura, and Chu as applied to claim 13 above, and further in view of Zaglio (WIPO Publication Number WO 2015/001523 A1; hereinafter “Zaglio”).
. In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8; see MPEP 2144.04 VI. B.).
Response to Arguments
Applicant's arguments filed 27 January 2021 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection. Kamimura as set forth above teaches the features of amended claim 1.
Applicant’s remaining arguments which pertain to the instant grounds of rejection are answered below.
Applicant argues on pages 7-10 the limitation of claim 1 of “an area of the first through hole arrangement region is four times or more than an area of one of the plurality of first electrodes” is supported by the drawings, namely Figs. 7-12, and points to the original specification at ¶¶ 0102, 0107-0108, and 0119-0123. Applicant points to Figs. 9 and 12 (pages 8 and 9-10 of remarks, respectively) to show that the first hole arrangement region relative to positioning and sizing of nearby first electrodes “would correspond to an area of eight (4 x 2 = 8) first electrodes”. The Examiner respectfully disagrees. As set forth above in the current grounds of rejection, there is no indication in the original specification the drawings are shown to scale. While the drawings do show some exemplary relationships between elements, it is unclear if the drawings are simplified or altered in any sense to make their legibility clearer, and thus not to scale. While the cited portions of the specification generally describe the layout and directions of the first electrodes to define a virtual space around the first through hole, constituting “the first through hole arrangement region” of claim 1, the cited portions are silent to the sizes of the elements relative to one another, thus lacking the description required to support the limitation. Because of this lack of description in the specification, the limitation constitutes new matter set forth above.
Applicant also argues on page 8 regarding the position that drawings are not made to scale, Applicant argues that the “drawings very clearly show relationships of the first electrodes with respect to the first hole arrangement regions” and that “MPEP 2125, section II relates to a prior art reference not being to scale”. The Examiner respectfully disagrees. The position that the drawings are not interpreted as being to scale applies only to prior art and not the written description requirement for the instant application (despite the absence of any indication of 
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spillner (US 2020-0075830 A1, also WO 2018/108195 A1) teaches a thermoelectric module with a substrate having through hole and surrounding region free of electrodes (Fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726